DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims, Abstract and Arguments filed on April 26, 2021 is/are acknowledged.
2.2.	Claim 5 has been canceled. Claims 9 and 10 are newly added. Claims 7 and 8 have been withdrawn. Claim 2 has been amended for clarity. Support for newly added Claims 9 and 10 can be found in original claim 5 and 2. Therefore, no New matter has been added with instant Amendment.
2.3.	Despite the amendments to the claims the Prior art utilized in preceding Office action is continues to be  applicable as it explained below. Consequently, it is appropriate to make instant Action Final.
3. 	Abstract filed on April 26, 2021 is acknowledged and accepted.

                                                  Election/Restriction
4.1.	Newly submitted claim 10, which directed to process - invention that is independent or distinct from the invention originally elected by Applicant and also depending on withdrawn non-elected claim 7.
    Therefore since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is required to change Identifier of Claim 10 to Withdrawn in the next reply to instant Office action.
4.3.	Therefore, Claims 7, 8 and 10 are withdrawn from further consideration. Claim 5 is canceled. Claims 1-4, 6 and 9 are active and will be examined on the merits.

    Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4, 6 and 9  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  of Park et al ( US 2014/0288241). 
5.1.	Regarding Claims 1-4,6  and 9  Park et al (see Abstract) disclosed blend of thermoplastic polyester with additional polymer, wherein the thermoplastic polyester comprising Terephthalic acid (TA),  Isosorbide (Is) in the amount from  1 to 60 mole% and CHDM ( cyclohexanedimethanol ) in the amount from 3 to 99 mole%, preferably 5 to 91 mole% ( see [0016].
 Note that Park also stated that other diols be present in the range from 0 ( zero) or 0.1 mole% may (Park [0016] and [0017]) and that polyester may have IV (intrinsic viscosity) more than 0.45 dL/g, wherein polyester with 0.76 dL/g  exemplified (see [0019] and Example 1 in paragraph[0040]). 
Therefore, Park meet all limitations of Claim 1, including A/(A+B) ratio – for example, for (A) 20 mole% (Is) / [ (A) 20 mole%  + (B) 80 mole% of CHDM]  = 0.2;  OR for (A) 40 mole% (Is)/ [ (A) 40 mole% + (B) 60 mole% of CHDM]  = 0.4; OR for  (A) 60 mole% (Is)/ [ (A) 60 mole% + (B) 40 mole% of CHDM] = 0.6 OR for (A) 5 mole% (Is) / [ (A) 20 mole%  + (B) 95 mole% of CHDM]  = 0.05; 
5.2.	Therefore, Park disclosed all the limitations of Applicant’s base Claim 1 and specific disclosed substantially same ( greatly overlapping)  ranges for Isosorbide and CHDM diols.
5.3.	For this reason, Park anticipated Applicant’s claimed subject matter of Claim 1. 
5.4.	Alternatively, Park renders Applicant’s claimed subject matter obvious as established in the art : “  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976);
5.5.  Regarding Claim 6 see Park [0006], wherein use of compatibilizers  and different additives ( see  [0024]) are disclosed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-4, 6 and 9 are rejected under  35 U.S.C. 103 as obvious over Khanarian et al (US  6,063,464).
6.1.	Regarding Claims Khanarian disclosed polyester comprising diacid, diol and isosorbide ( see Abstract), wherein: “  In a preferred embodiment, diacid moieties are present in the polymer in an amount of about 50 mole % (mole % of the total polymer), diol moieties other than isosorbide are present in amounts of about 5 mole % to about 49.75 mole %, and isosorbide moieties are present in the polymer in amounts of about Therefore, presence of Isosorbide in same range as claimed by Applicant. 
Regarding “other diol” Khanarian  disclosed that: The diol does not need to be derived from ethylene glycol..”- see col.4, 19-23. In addition, Khanarian specifically  claimed ( see Claims 23-25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and  other diol is : “ derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
6.2.	Regarding diacid component, Khanarian disclosed that: “ Examples of desirable diacid moieties include those derived from naphthalates, terephthalates, isophthalate and bibenzoates. ( col.3, ln.40-43). 5.3.	
In addition, Khanarian specifically  claimed ( see Claims 24-25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and  other diol is : “ derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
6.3.	Therefore, it is clear that Khanarian disclosed substantially same polyester which comprises identical diacids , isosorbide and other diol as alicyclic CHDM  in same ranges. 
6.4 	Regarding IV of the polyester Khanarian disclosed that polyester may have IV of higher than 0.65 dl/g : “The conditions can be adjusted to obtain desired inherent viscosities up to at least about 0.5 and desirably higher than 0.65 dL/g. Further processing of the 45 polyester may achieve inherent viscosities of 0.7, 0.8, 0.9,
1.0, 1.5, 2.0 dL/g and even higher” – see col.4, ln. 33-46.
Khanarian disclosed that polyester may include other polymers and additives( see col.9,ln.5-18) : “ It should, of course, be apparent to those skilled in the art that other additives may be included in the present compositions. These additives include plasticizers; pigments; flame retardant additives, particularly, decabromodiphenyl ether and triarylphosphates, such as triphenylphosphate; reinforcing agents, such as glass fibers; thermal stabilizers; ultraviolet light stabilizers processing aids, impact modifiers, flow enhancing additives, nucleating agents to increase crystallinity, and the like. Other possible additives include
polymeric additives including ionomers, liquid crystal polymers, fluoropolymers, olefins including cyclic olefins, polyamides, ethylene vinyl acetate copolymers and the like.”
6.6.	For reasons above, it is clear that Khanarian meet all the limitations of Applicant’s claimed subject matter and teaches polyester , wherein ranges for Isosorbide and CHDM are greatly overlapping with ranges as claimed by Applicant.	
Therefore, Khanarian renders Applicant’s claimed subject matter obvious as established in the art : “  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Response to Arguments
7.	Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
7.1.	Applicant’s principal arguments with respect to  Claims 1-4, 6 and 9  rejected under 35 U.S.C. 103 as obvious over Park et al ( US 2014/0288241)   based on following statement: “ 

	In response for this argument note even though Park  using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100). In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each other. For example,  see evidence provided by Poulat et al ( US 2018/0355100, Table 3) wherein same polyester has RD of 73.5 ml/g and IV of 0.66 dl/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Park  is same as RD viscosity claimed by Applicant. 
b) 	Applicant also argue that according to Applicant's calculation Formula in paragraph [0016] of Park  is incorrect for specific points based on Examples  provided by  Park. For this reason Applicant concluded: " Through calculation, it becomes clear that the skilled person, starting from Park, would not have had obtained a polyester wherein ratio A/A+B is at least 0.05 and at most 0.75 as claimed".
	In response for this argument note that it is well established in the art that : " 

“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).   “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
	In addition note that Park clearly stated that polyester comprises Terephthalic acid (TA),  Isosorbide (Is) in the amount from  1 to 60 mole% and CHDM ( cyclohexanedimethanol ) in the amount from 3 to 99 mole%, preferably 5 to 91 mole% ( see [0016]. Park is also specifically claimed ( see Claims 1) polyester resin which: "  comprising a dicarboxylic acid component, which contains a terephthalic acid residue, and a diol component which contains 3 to 99 mol % of a cyclohexanedimethanol residue and 1 to 60 mol % of an isosorbide residue". Therefore, it is clear that Park meets limitations of Applicant's claim 1 with respect to claimed Ratio as it was shown above ( see paragraph 5 of instant Action).
	Applicant's also argue that : " a skilled person who wants to achieve a high thermal resistance polyester that can be further blended with an additional polymer, starting from Park, would not have arrived at the claimed composition because Park 
	In response for this argument note that in paragraph [0021] Park did any teaching with respect to addition ethylene glycol during synthesis of the copolyester. However in paragraph [0022] Park stated that:"   In addition, for the second polyester,
a slurry can be made by dissolving the diol component (such as solid isosorbide) in water or ethylene glycol at room temperature and mixing the solution with the dicarboxylic acid component such as terephthalic acid." and " In addition, the slurry may also be prepared at a temperature of 60° C. or higher to provide a slurry containing
isosorbide melted therein." 
	Therefore, it is clear that according to Park use of ethylene glycol not a requirement of the polymerization process.
	In addition note that, it is well known how to produce PICT ( poly (1,4-cyclohexane dimethylene terephthalate  modified with isosorbide) and what kind of properties can be achieved and expected. Applicant's attention directed to Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide" – reference attached. Koo provide evidence that polyester disclosed by Park  can be obtained without use of ethylene glycol – see Scheme 1 on page 6875.
	Regarding " a high thermal resistance" of the  polyester claimed by Applicant note that this specific property/ feature  is not a part of Applicant's claimed subject matter. 

7.2.	Applicant’s principal arguments with respect to  Claims 1-4, 6 and 9  rejected under 35 U.S.C. 103 as obvious over  Khanarian et al (US  6,063,464) based on following statement: a) " First, the intrinsic viscosity (IV) of the polymer is measured differently in Khanarian as compared to the measurement of the reduced viscosity in solution. In Khanarian, IV is measured at 25° C at a concentration of 1 % (weight/volume) in orthochlorophenol (OCP). According to the present application, the reduced viscosity in solution is measured using an Ubbelohde capillary viscometer at 25° C. in an equi-mass mixture of phenol and ortho-dichlorobenzene after dissolving the polymer at 130° C with stirring, the concentration of the polymer introduced being 5 g/1" 
       In response for this argument note even though Khanarian  using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100). In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each other. For example,  see evidence provided by Poulat et al ( US 2018/0355100, Table 3) wherein same polyester has RD of 73.5 ml/g and IV of 0.66 dl/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Khanarian  is same as RD viscosity claimed by Applicant. 
b) and  "   the additives cited in Khanarian ( column 9) are not specifically blended to the copolyesters in order to form a composition as in the polymer composition recited in claim 1".
Khanarian clearly stated that ( see col.9, Additives) " It should, of course, be apparent to those skilled in the art that other additives may be included in the present compositions.... Other possible additives include polymeric additives including ionomers, liquid crystal polymers, fluoropolymers, olefins including cyclic olefins, polyamides, ethylene vinyl acetate copolymers and the like".
	Therefore, it is clear that Khanarian does teach blending of polyester which comprises Isosorbide and CHDM with other polymers. 
c)	Finally Applicant stated: " 	Thirdly, example 10 is the only example in Khanarian that uses CHDM (14.2 g- about 0.1mol) in order to prepare a polyester, together with dimethyl terephthalate, 14.6 g of isosorbide (about 0.06 mol), 128.5 g of 1,4-butanediol (about 1.42 mol). After the reaction mixture reached 250°C, ethylene glycol is further added in the reactor. Thus, given that both a large quantity of 1,4-butanediol has been added to the reactor and ethylene glycol is also present in the reaction vessel, the skilled person cannot obtain to a copolyester which may be further blended to an
additional polymer in order to reach the composition according to claim 1."
In response to this argument note that: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).   “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
In addition Applicant directed to paragraph 6 of instant Action, wherein it was clearly shown that Khanarian does disclose of teach all the limitations of Applicant's claimed subject matter including ranges for Isosorbide and CHDM, which are greatly overlapping with ranges as claimed by Applicant.	
Therefore, Khanarian renders Applicant’s claimed subject matter obvious as established in the art : “  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
     At least for reasons above, all Applicant's arguments were found unpersuasive. Therefore, current Rejections are maintained and made Final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763